 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   ERIC V. KERSTEN, Bar #226429
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     CARLOS ALBERTO BARVOZA-CASILLAS
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                   )   Case No. 1:18-cr-00088 LJO-SKO
                                                 )
12                     Plaintiff,                )   STIPULATION TO MODIFY CONDITIONS
                                                 )   OF PRETRIAL RELEASE; ORDER
13   vs.                                         )
                                                 )   JUDGE: Hon. Barbara A. McAuliffe
14   CARLOS ALBERTO BARVOZA-                     )
     CASILLAS,                                   )
15                                               )
                      Defendant.                 )
16                                               )
17
18          IT IS HEREBY STIPULATED, by and between the parties, through their respective
19   counsel, Assistant United States Attorney Vincenza Rabenn, counsel for plaintiff, and Assistant
20   Federal Defender Eric V. Kersten, counsel for defendant Carlos Alberto Barvoza-Casillas, that
21   Mr. Barvoza-Casillas’ conditions of release may be modified to permit Barvoza-Casillas to
22   spend the night of June 18, 2019 at the residence of Arturo Lopez, located at 4378 North
23   Cornelia Avenue, in Fresno, California. Mr. Barvoza-Casillas resides in Oakland, California.
24          This modification is requested to allow Barvoza-Casillas’ to spend the requested night in
25   Fresno prior to appearing in court on the morning of June 19, 2019. Mr. Barvoza-Casillas’ does
26   not possess a driver’s license and the modification will allow Barvoza-Casillas to travel to
27   Fresno by train, where he will spend one night in Fresno before appearing in court the following
28   morning, and then returning to his residence in Oakland.
 1           Pursuant to the existing Order Setting Conditions of Release, special condition “M”
 2   provides:
 3                    CURFEW: You must remain inside your residence between the hours of
                      10:00 p.m. and 6:00 a.m., every day, unless your absence is pre-approved
 4                    by the PSO
 5           Barvoza-Casillas was initially released to the Westcare 90-day inpatient treatment
 6   program in April 2018, and he successfully completed the program in July 2018. Barvoza-
 7   Casillas was released into the community on conditions including home detention. He complied
 8   with all terms and conditions of his release and the conditions were modified in February 2019,
 9   when the home detention condition was reduced to a curfew because Barvoza-Casillas continued
10   to comply his conditions of release. A subsequent modification then allowed Barvoza-Casillas to
11   spend the nights of April 24, 2019, and April 28, 2019 at the residence of Arturo Lopez, prior to
12   court appearances on of April 25 and April 29, 2019. Mr. Barvoza-Casillas complied with all
13   conditions of release during these modifications. .
14           Darryl Walker, Mr. Barvoza-Casillas’ Pretrial Services Officer in the Eastern District of
15   California, has been consulted regarding this proposed modification and the Pretrial Services
16   Office does not object.
17           The parties respectfully request that the Court temporarily modify the conditions of
18   release as set forth above. All other conditions of Mr. Barvoza-Casillas’ pretrial release shall
19   remain in full force and effect.
20                                                 Respectfully submitted,
21                                                 McGREGOR W. SCOTT
                                                   United States Attorney
22
23   Date: June 14, 2019                           /s/ Vincenza Rabenn
                                                   VINCENZA RABENN
24                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
25
26   ///
27   ///
28   ///

     Barvoza-Casillas: Stipulation
     and Proposed Order
                                                      2
 1                                                HEATHER E. WILLIAMS
                                                  Federal Defender
 2
 3   Date: June 14, 2019                          /s/ Eric V. Kersten
                                                  ERIC V. KERSTEN
 4                                                Assistant Federal Defender
                                                  Attorney for Defendant
 5                                                CARLOS ALBERTO BARVOZA-CASILLAS
 6
 7
 8                                              ORDER
 9           Pursuant to the parties’ stipulation, the Court modifies Special Condition 7(m) to allow
10   Carlos Alberto Barvoza-Casillas to spend the night of June 18, 2019 at the residence of Arturo
11   Lopez, located at 4378 North Cornelia Avenue, in Fresno, California.
12
     IT IS SO ORDERED.
13
14       Dated:      June 14, 2019                            /s/ Barbara   A. McAuliffe            _
                                                          UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Barvoza-Casillas: Stipulation
     and Proposed Order
                                                      3
